DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolognia(USPGPUB DOCUMENT: 2017/0263515, hereinafter Bolognia)  in view of Fuentes (USPATENT: 8946886, hereinafter Fuentes).


Re claim 11 Bolognia discloses in Fig 1A/B a package structure, comprising:
a substrate(40);
a chip structure(52) over the substrate(40);
a protective lid(20/22/24) attached to the substrate(40) through a first adhesive element(34) and a second adhesive element(32), wherein the first adhesive element and the second adhesive element are made of different materials (32 can comprise an epoxy and 34 can comprise solder)[0029] , and the first adhesive element is in physical contact with the second adhesive element; and a ground (electrical ground)[0028] electrically connected to the protective lid(20/22/24) through the first adhesive element(34).

Bolognia does not specifically teach a ground structure

Fuentes discloses in Fig 6 a ground structure (134)[col3, lines 40-45, col4, lines 15-25, col 6, lines 50-60 of Fuentes] 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Fuentes to the teachings of Bolognia in order to provide additional shielding for electronic component package [column 6, lines 50-60].  


Re claim 12 Bolognia and Fuentes disclose the package structure as claimed in claim 11, wherein the first adhesive element(34) has a first electrical resistivity(electrical resistivity of solder)[0029], the second adhesive element(32) has a second electrical resistivity(electrical resistivity of epoxy)[0029], and the second electrical resistivity is greater than the first electrical resistivity.

Re claim 13 Bolognia and Fuentes disclose the package structure as claimed in claim 11, wherein the ground structure(134) [col3, lines 40-45, col4, lines 15-25, col 6, lines 50-60 of Fuentes] is surrounded by the substrate(120/132 of Fuentes) (as viewed from the top).


Re claim 15 Bolognia and Fuentes disclose the package structure as claimed in claim 11, further comprising a second ground structure (120 of Fuentes), wherein the first adhesive element(left side electrically conductive adhesive of Fuentes)[column 6, lines 50-60] covers the ground structure(134) [col3, lines 40-45, col4, lines 15-25, col 6, lines 50-60 of Fuentes] and the second ground structure.


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolognia(USPGPUB DOCUMENT: 2017/0263515, hereinafter Bolognia) and Fuentes in view of Huang (USPGPUB DOCUMENT: 2021/0193538, hereinafter Huang).

Re claim 21 Bolognia and Fuentes disclose the package structure as claimed in claim 11, and the first adhesive element(34) is closer to a side edge of the substrate than the second adhesive element(32) (see Fig 1A/B of Bolognia). 

Bolognia and Fuentes do not disclose wherein the second adhesive element(32) is closer to a corner edge of the substrate than the first adhesive element(34),

Huang discloses in Fig 5A/B wherein the second adhesive element(136) is closer to a corner edge of the substrate than the first adhesive element(122),

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Huang to the teachings of Bolognia in order to protect the electrical connectors and reduce cracks in the electrical connectors resulting from external stress[0014, Huang]


Allowable Subject Matter
Claims 1-10, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method for forming a package structure, comprising: the second electrical resistivity is greater than the first electrical resistivity, the second adhesive element is closer to a corner edge of the substrate than the first adhesive element, and the first adhesive element is closer to a center of a side edge of the substrate than the second adhesive element, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Lin(USPGPUB DOCUMENT: 2013/0119529) discloses in Fig 1 & 2 a method for forming a package structure, comprising:
disposing a chip structure(100) over a substrate(20);
forming a first adhesive element(30) over the substrate(20);
forming a second adhesive element(90) over the substrate(20), wherein the second adhesive element(90) has a second electrical resistivity (resistivity of epoxy glue)[0016]; and
attaching a protective lid(70/80/60) to the substrate(20) through the first adhesive element(30) and the second adhesive element(90), wherein the protective lid(70/80/60) surrounds the chip structure(100) and covers a top surface of the chip structure(100) but does not disclose the relationship of the second electrical resistivity is greater than the first electrical resistivity and the second adhesive element is closer to a corner edge of the substrate than the first adhesive element, and the first adhesive element is closer to a center of a side edge of the substrate than the second adhesive element.  Therefore, it would not be obvious to make the package structure as claimed.

Claims 16-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a package structure, comprising:
the second electrical resistivity is greater than the first electrical resistivity, the second adhesive element is closer to a corner edge of the substrate than the first adhesive element, and the first adhesive element is closer to a center of a side edge of the substrate than the second adhesive element, in combination with the rest of claim limitations as claimed and defined by the Applicant. 
In the reference of record Lin(USPGPUB DOCUMENT: 2013/0119529) discloses in Fig 1 & 2 a package structure, comprising:
a substrate(20);
a die package over the substrate(20); and
a protective lid(70/80/60) attached to the substrate(20) through a first adhesive element(30) and a second adhesive element(90), wherein the protective lid(70/80/60) covers the die package, the second adhesive element(90) has a second electrical resistivity(resistivity of epoxy glue)[0016 of Lin], but does not disclose the relationship of 
the second electrical resistivity is greater than the first electrical resistivity, the second adhesive element is closer to a corner edge of the substrate than the first adhesive element, and the first adhesive element is closer to a center of a side edge of the substrate than the second adhesive element.  Therefore, it would not be obvious to make the package structure as claimed.


Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819